Per Curiam. This claim arises from a murder which occurred on or about April 7, 1974, in Bureau County, Illinois. The claimant, Arnold Sapp, father of the deceased victim, Tracie Sapp, seeks remuneration for funeral expenses incurred as a result of the above-mentioned criminal act pursuant to the provisions of the "Crime Victims Compensation Act” (hereafter referred to as "the Act”). Ill. Rev. Stat., 1973, Ch. 70, Par. 71, et seq., as amended. This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report by the Attorney General of the State of Illinois, which substantiates the matters set forth in the application. Based upon these documents and other evidence submitted before the Court, the Court finds as follows: 1. The claimant herein is the father of a deceased victim of a compensible violent crime, to wit: murder specifically enumerated in paragraph 72 of the Act. (Murder; Ill. Rev. Stat., 1973, Ch. 38, Par. 9-1 (a)(1). 2. That the crime was promptly reported to the applicable law enforcement officials of Bureau County, Illinois. 3. That at all times claimant has fully cooperated with law enforcement officials in the investigation and prosecution of this incident. 4. That an alleged assailant has been apprehended by law enforcement officials and is awaiting trial in Bureau County, Illinois. 5. Claimant, and claimant’s deceased daughter were not related to or members of the same household of the assailant. 6. There is no evidence that the injury to claimant’s deceased daughter was attributable to her wrongful act or her provocation. 7. Claimant seeks reasonable funeral expenses for their daughter of $1,061.75. 8. Claimant has received no other compensation as a result of these injuries. 9. Pursuant to par. 77(d) of the Act, the Court must deduct the first $200 of expenses. 10. That the proof submitted in support of this claim satisfies all of the requirements of this Act, and the claim is therefore compensible thereunder. It Is Hereby Ordered That The Sum Of $861.75 (Eight Hundred Sixty One Dollars And Seventy Five Cents) be awarded Arnold Sapp for reasonable funeral expenses incurred in the criminal death of Tracie Sapp.